Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LLOP (10,639,129).
 	As per claim 8, Llop teaches the claimed “computer-implemented method for producing a bone foundation guide system” comprising the steps of: “gathering data of a three-dimensional model of a jaw bone and an oral cavity of a patient 

 	Claim 9 adds into claim 8 “wherein the separation plane comprising the central area and the inclination plane area is determined following a spline based calculation” which is well-known in the art to describe a 3D object using spline function (as admitted in Applicant’s page 9, lines 10-19; e.g., EP 2 797 547 A1).  Thus, it would have been obvious to configure Llop’s method as claimed by using the spline functions to describe the structures of the central area and the inclination plane area.  The motivation is taking advantage of spline functions which is highly accurate with a less computational effort, and computationally efficient implementing on a computer.

 	Claim 10 adds into claim 8 “wherein the buccal wall and the lingual wall of the bone foundation guide are predetermined so that there are no backcuts in a direction of insertion of the bone foundation guide by filtering out the portions of the boundary curves of the reduction surface which would otherwise constitute undercuts in the direction of insertion of the bone foundation guide” (Llop, column 11, line 40 to column 12, line 16).

Claim 10 is objected to because of the following informalities:  “the buccal wall and the lingual wall” (line 1) has no antecedent basic.  Appropriate correction is required.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/PHU K NGUYEN/Primary Examiner, Art Unit 2616